                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN F. DUNHAM,                                     Case No. 18-cv-04467-AGT (SK)
                                   8                     Plaintiff,
                                                                                             WRIT OF HABEAS CORPUS AD
                                   9              v.                                         TESTIFICANDUM
                                  10     COUNTY OF MONTEREY, et al.,
                                                                                             Regarding Docket No. 92
                                  11                     Defendants.

                                  12          It is hereby ordered that the Clerk of Court issue a Writ of Habeas Corpus Ad
Northern District of California
 United States District Court




                                  13   Testificandum for the person of John F. Dunham, CDCR No. BL5440 whose place of custody and
                                  14   jailor are set forth in the Writ, attached hereto, as the presence of the said witness will be
                                  15   necessary at proceedings in the above-entitled cause and thereafter as may be required.
                                  16          IT IS SO ORDERED.
                                  17   Dated: March 10, 2020
                                  18                                                     ______________________________________
                                                                                         SALLIE KIM
                                  19                                                     United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                         WRIT OF HAPEAS CORPUS AD TESTIFICANDUM

                                   2

                                   3   TO: Warden Robert Burton, Deuel Vocational Institute, 23500 Kasson Road, Tracy, California

                                   4   95304

                                   5   GREETINGS:

                                   6           WE COMMAND that you have and produce the body John F. Dunham , CDCR No.

                                   7   BL5440, in your custody in the hereinabove-mentioned Institution, before the United States

                                   8   District Court on March 20, 2020, 9:30 A.M., Courtroom #C, 15th Floor, 450 Golden Gate

                                   9   Avenue, San Francisco, CA 94102, in order that said prisoner may then and there participate in

                                  10   the settlement conference in the matter of Dunham v. County of Monterey, et al., and at the

                                  11   termination of said hearing return him forthwith to said hereinabove-mentioned institution, or

                                  12   abide by such order of the above-entitled Court as shall thereafter be made concerning the custody
Northern District of California
 United States District Court




                                  13   of said prisoner, and further to produce said prisoner at all times necessary until the termination of

                                  14   the proceedings for which his testimony is required in this Court;

                                  15           Witness the Honorable SALLIE KIM, United States Magistrate Judge of the United States

                                  16   District Court for the Northern District of California.

                                  17
                                       Dated: March 10, 2020
                                  18
                                  19                                                     Susan Y. Soong
                                                                                         Clerk, United States District Court
                                  20

                                  21                                                     By: ________________________
                                                                                         Melinda K. Lock, Deputy Clerk
                                  22

                                  23

                                  24   Dated: March 10, 2020

                                  25

                                  26
                                                                                         __________________________
                                  27                                                     The Honorable Sallie Kim
                                                                                         United States Magistrate Judge
                                  28
                                                                                         2
